Name: Commission Regulation (EEC) No 2870/85 of 15 October 1985 fixing the aid for soya beans
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 16 . 10 . 85 Official Journal of the European Communities No L 275/ 19 COMMISSION REGULATION (EEC) No 2870/85 of 15 October 1985 fixing the aid for soya beans sion that the amount of the aid at present in force should be altered as set out in this Regulation , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1491 /85 of 23 May 1985 laying down special measures in respect of soya beans ('), and in particular Article 2 (7) thereof, Whereas the amount of the aid referred to in Article 2(1 ) of Regulation (EEC) No 1491 /85 was fixed by Regulation (EEC) No 2469/85 (2), as last amended by Regulation (EEC) No 2748/85 (3) ; Whereas it follows from applying the rules and other provisions contained in Regulation (EEC) No 2469/85 to the information at present available to the Commis HAS ADOPTED THIS REGULATION : Article 1 The aid referred to in Article 2 of Regulation (EEC) No 1491 /85 is hereby fixed at 34,667 ECU per 100 kilograms . Article 2 This Regulation shall enter into force on 16 October 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 15 October 1985 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 151 , 10 . 6 . 1985, p . 15 . (2) OJ No L 234, 31 . 8 . 1985, p . 42 . O OJ No L 259 , 1 . 10 . 1985, p . 51 .